Citation Nr: 1338146	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  04-36 479	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an ankle disability with antalgic gait, to include as secondary to service-connected left hip replacement.

2.  Entitlement to service connection for sleep disturbance, to include as secondary to service-connected disabilities.

3.  Entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 for treatment of left sciatic nerve damage.

4.  Entitlement to a disability rating in excess of 10 percent prior to October 10, 2006, for service-connected status post left hip fracture with left leg shortening and a rating in excess of 30 percent for residuals of left hip replacement from December 1, 2007.  

5.  Entitlement to a disability rating in excess of 10 percent for service-connected left sacroiliac sprain associated with status post left hip fracture with left leg shortening.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1978 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Lincoln, Nebraska, and an October 2005 rating decision by the RO located in Chicago, Illinois.

This matter was previously before the Board in September 2012 at which time the issues identified above were remanded for additional development.  

The Veteran, in pertinent part, presently seeks to reopen a claim of service connection for an ankle condition, previously denied in April 1999.  The Veteran did not appeal the decision, and in order for VA to review the merits of the claim, new and material evidence must be received.  The Board recognizes that the Veteran has suggested that a bilateral ankle condition may be secondary to a service-connected disability.  However, a new theory of entitlement to a benefit does not constitute a new claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of a claim by the Board is a decision as to all potential theories of entitlement, not just those considered and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  Consequently, the Board must first determine whether there is new and material evidence to reopen this claim for an ankle disability.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue is as captioned above.

In correspondence received by the Board in September 2013, the Veteran indicated that he wished to file a claim for an increased disability rating for his service-connected erectile dysfunction.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are not relevant to the issues remaining on appeal.


REMAND

Ankle Disability

This issue was remanded by the Board in September 2012 so that the Veteran may be provided with notice under the Veterans Claims Assistance Act of 2000 (VCAA) as to how to substantiate a new and material evidence claim for service connection for an ankle condition based on the rating decision of April 1999 that denied service connection for a right ankle disability and impliedly denied service connection for a left ankle disability.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In December 2012 and January 2013, the Appeals Management Center (AMC) provided the Veteran with the requisite notice as to reopening a claim of service connection for a bilateral ankle disability, on a direct basis.  However, the Veteran has also asserted that he has a current bilateral ankle disability that is secondary to his service-connected left hip disability.  Service connection may be established under the theory of secondary service connection as per the provisions of 38 C.F.R. § 3.310, and the holding in Allen v. Brown, 8 Vet. App. 374 (1995).  In particular, the Board points out that the Veteran did not receive VCAA notice which provided to the Veteran an explanation of the evidence and information necessary to substantiate that part of his claim for service connection for a bilateral ankle disability, asserted under the theory of secondary service connection.

In view of the foregoing, the Board finds that the claim to reopen must be remanded for compliance with the VCAA and recent case law .  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure by the Board to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA will seek to provide and which evidence the claimant is to provide, is remandable error).  Specifically, if, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  As such, the Board finds that this aspect of the September 2012 remand instructions were not completed by the AOJ.  Therefore, the Board must remand the case to the AOJ because the record does not show that the Veteran was provided adequate notice, and the Board is without authority to do so.

Left Hip Disability

This issue was remanded by the Board in September 2012 so that the Veteran could be afforded an updated VA examination.  The requested VA examination was conducted in May 2013, and the examination report is of record.  In June 2013, the Veteran was issued a Supplemental Statement of the Case that, in pertinent part, was to have readjudicated the Veteran's claim in consideration of the May 2013 VA examination report.  In the "Evidence" portion of the Supplemental Statement of the Case, the AOJ noted that the May 2013 VA examination reports were considered.  However, in the "Reasons and Bases" portion of the Supplemental Statement of the Case, no updated evidence is discussed, but rather the findings of a November 2004 VA examination report were reiterated.  In addition, the AOJ referenced issues that were not pertinent to the issue of an increased disability rating for the service-connected left hip disability.   Therefore, the Board finds that the June 2013 Supplemental Statement of the Case does not reflect an adjudication of the issue based on the entire record, and no subsequent AOJ adjudication has addressed this matter.  On these facts, any consideration by the Board of the issue of an increased disability rating for the service-connected left hip disability would require improper initial consideration and application of facts that have not been considered by the AOJ.  See Hickson v. Shinseki, 23 Vet. App. 394, 400-01 (2010).  As such, the Board finds that this aspect of the September 2012 remand instructions were not completed by the AOJ.  On remand, VA regulations require the AOJ to issue a Supplemental Statement of the Case with respect to this issue.  See 38 C.F.R. §§ 19.31(b); 19.38 (2013).

Sleep Disturbance

With regard to the issue of service connection for sleep disturbance, private outpatient treatment records from B. A. Sudholt, M.D., dated from October 2007 to December 2007, show that the Veteran reported a disrupted sleep pattern for 20 years.  Dr. Sudholt also noted a history of hypertension since 1991, that the Veteran was a snorer, and that snoring was a risk factor for sleep apnea, as was the Veteran's hypertension.  

This matter was remanded in September 2012 so that the Veteran could  be afforded a VA examination to determine whether his sleep apnea/sleep disturbance was related to service or any service-connected disability.  Dr. Sudholt's records were to be specifically considered.

The Veteran underwent a VA examination in May 2013.  The VA examiner concluded that the diagnosis of obstructive sleep apnea was less likely than not incurred in or caused by service because, in reviewing the records there were no clinical entries regarding any symptoms suggestive of sleep apnea during his time in service.  It was further noted that on retirement physical examination in March 1998, the Veteran had answered "no" to "frequent trouble sleeping."  As there was no evidence of a sleep disorder during service, sleep apnea was less likely than not incurred in or caused by service.  The VA examiner, however, did not consider the Veteran's competent statements as to his 20-year history of sleep disturbance as reiterated by Dr. Sudholt.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service symptoms and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  As such, a new examination is required.

Moreover, the May 2013 VA examiner opined that the obstructive sleep apnea was less likely than not proximately due to or the result of a service-connected disability.  The examiner listed all the service-connected disabilities of the Veteran and stated that sleep apnea was caused by an anatomic abnormality of the airway with narrowing and obstruction during sleep.  The examiner added that none of his service-connected disabilities would cause narrowing of the airway during sleep, therefore, sleep apnea was less likely than not proximately due to or the result of a service-connected disability.  The examiner also provided the same explanation in concluding that none of the service-connected disabilities aggravated the obstructive sleep apnea.  In providing reasons for the expressed opinions, however, the examiner did not discuss the prior medical evidence potentially in favor of the Veteran's claim, to specifically include the medical records from Dr. Sudholt, which suggested that the Veteran's history of snoring and hypertension were risk factors for sleep apnea.  As such, the Board finds that this opinion is inadequate, and the record must be supplemented by seeking another opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213   (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).


Left Sciatic Nerve Damage and Left Sacroiliac Sprain

In the September 2012 remand, the Board noted that the Veteran's left sacroiliac sprain had not had a full examination since November 2004.  The Board noted that service connection was in effect for a sciatic nerve disability as this had been included in the disability rating in an October 2005 rating decision.  This was noted to be in response to a November 2004 VA medical opinion stating that the Veteran's service-connected disability served to aggravate the Veteran's left sciatic nerve.  The Board added that the left sciatic nerve impairment should be the subject of a separate disability rating as the criteria related to that impairment were clearly distinct from the criteria used to evaluate the Veteran's left sacroiliac sprain.  The Board also directed that in light of the Board's finding and instruction regarding awarding a separate disability rating for an impairment of the left sciatic nerve, the issue of a temporary total disability rating required re-adjudication.

The Veteran underwent a VA examination in May 2013.  The VA examiner indicated that the Veteran was service connected for a left sacroiliac sprain in 2003, and that this was a sprain of a joint.  The examiner added that this was not a nerve injury that the request in the Board Remand for assessment of a nerve injury was in error.  The examiner then indicated that the examination worksheet would address the Veteran's lumbosacral spine.  The examiner noted that the pain associated with his non-service-connected L4-L5 herniated disc could not be separated from the pain associated with the service-connected sacroiliac joint sprain.  The VA examiner, however, did not address the findings of the September 2004 VA joints examination report that provided a diagnosis of a sacroiliac injury, with pain distributed along the sciatic nerve from the left mid-buttock downward to just below the left knee consistent with a sacroiliac injury.  As such, it appears that the VA medical opinion is based on an inaccurate factual basis.  The requirement for evaluation of the complete medical history of the Veteran's condition operates to protect Veterans against an adverse decision based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In West v. Brown, 7 Vet. App. 70 (1994), the Court clearly indicated the necessity of evaluation of the complete medical history applied not only to adjudicators, but also to examining physicians, and that a medical examination that did not reflect reliance upon a complete and accurate history was inadequate for rating purposes and "frustrates effective judicial review." In light of the foregoing, the Board finds that the Veteran should be scheduled for an additional VA examination so that a medical opinion may be obtained as to the precise nature and severity of his service-connected sacroiliac sprain.

The Board notes that in the September 2012 remand, it was indicated that the Veteran had been denied entitlement to temporary total disability under 38 C.F.R. § 4.30 for left sciatic nerve damage in October 2005, as there had been no evidence of a diagnosis of a neurological condition of the left sciatic nerve as secondary to the Veteran's service-connected left sacroiliac or left hip fracture.  In the September 2012 decision, the Board noted that service connection for left sciatic nerve damage was already in effect, and directed the AOJ to awarding a separate disability rating for an impairment of the left sciatic nerve, and to re-adjudicated the issue of a temporary total disability rating.  In the June 2013 Supplemental Statement of the Case, the AOJ simply concluded that there was no evidence that sciatic nerve damage was related to service and denied the claim for a temporary total disability rating.  This is contrary to the findings of the Board in September 2012, and, therefore, the Board finds that this aspect of the September 2012 remand instructions were not completed by the AOJ.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall send the Veteran a corrective VCAA notice letter under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b).  The letter must:  (a) inform him of the information and evidence that is necessary to substantiate his claim for service connection for an ankle disability asserted under a secondary service connection theory, (b) inform him of the information and evidence that VA will seek to provide; and (c) inform him of the information and evidence he is expected to provide.  

The VCAA notice should specifically inform the claimant that to substantiate such a claim he must provide evidence that an ankle disability either (a) has been caused by, or (b) aggravated (permanently worsened) by a service-connected disability, to include the service-connected left hip disability.

3.  The AOJ shall obtain an addendum to the May 2013 VA examination report, preferably from the original examiner.  The claims file and a copy of this remand must be made available to the reviewing examiner.

(a) The examiner is requested to provide an opinion as to whether it is at least as likely as not the Veteran's current obstructive sleep apnea is related to the Veteran's period of active service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  Medical reasons for rejecting any part of the Veteran's history should be set forth in detail.  (The absence of evidence of treatment for obstructive sleep apnea in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

(b) The examiner is also requested to opine as to whether it is at least as likely as not that the Veteran's current obstructive sleep apnea was caused (in whole or in part) by a service-connected disability, to specifically include hypertension.  In doing so, the medical records from Dr. Sudholt which suggested that the Veteran's history of snoring and hypertension were risk factors for sleep apnea must be addressed.

(c) The examiner shall also opine as to whether it is at least as likely as not that the Veteran's current obstructive sleep apnea has been aggravated (permanently worsened) by a service-connected disability, to specifically include hypertension.  In doing so, the medical records from Dr. Sudholt which suggested that the Veteran's history of snoring and hypertension were risk factors for sleep apnea must be addressed.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

(If the original examiner is no longer available to provide the requested opinions, another equally qualified VA examiner shall provide the necessary additional opinions.  The need for an additional examination of the Veteran is left to the discretion of the VA examiner.)

4.  The AOJ shall afford the Veteran a VA examination by a VA physician that has not previously examined the Veteran to determine the current nature and severity of the service-connected left sacroiliac sprain associated with status post left hip fracture with left leg shortening.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted and the results reported in detail. 

The VA examiner is directed to conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. 

Any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must also equate disability due to any functional loss, including that caused by flare-ups, to additional loss of motion (beyond what is shown clinically).  The VA examiner must comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explains the reasons therefor.

The examiner is also directed to specifically comment on the following:

(a) Whether there are muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(b) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's lumbar spine.

The examiner shall also report all neurologic impairment resulting from the service-connected lumbar spine disability.  In this regard, the examiner must reference the September 2004 VA joints examination report which provided a diagnosis of a sacroiliac injury, with pain distributed along the sciatic nerve from the left mid-buttock downward to just below the left knee consistent with a sacroiliac injury.

If any neurologic impairment is found, the examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe. 

If there is sciatic nerve impairment, the examiner should report whether the foot dangles and drops, whether there is active movement possible of the muscles below the knee or whether flexion of the knee is weakened or lost. The examiner should comment as to whether there is marked muscle atrophy. 

If there is neurologic impairment of the lower extremities that is not related to the service-connected back disability, the examiner should so report. 

Finally, the examiner should discuss the impact, if any, the disability has on the Veteran's ability to obtain and maintain gainful employment and activities of daily living.  If the examiner does not find that the service-connected disability precludes gainful employment, the examiner is requested to discuss the types of employment the Veteran would be able to obtain and maintain. 

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history and his current symptoms.  If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so. The examiner must provide a rationale for each opinion given.

5.  The AOJ shall assign a separate disability rating for impairment of the left sciatic nerve, as well as undertake consideration of a temporary total rating under 38 C.F.R. § 4.30 for treatment of left sciatic nerve impairment.  

6.  The AOJ shall readjudicate the issue of entitlement to an increased disability rating for the service-connected left hip disability, considering all evidence of record received since the issuance of the August 2009 Supplemental Statement of the Case.  In issuing the Supplemental Statement of the Case, the AOJ must include complete reasons and bases for the decision reached, specifically including consideration of the May 2013 VA examination report, and any other additional evidence of record since the issuance of the most recent prior Supplemental Statement of the Case.  See 38 C.F.R. § 19.31.  An appropriate period of time shall be allowed for response. 

7.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  

8.  The AOJ will then readjudicate the Veteran's claims remaining on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  (The Supplemental Statement of the Case directed in paragraph 6 above can be the same document so long as all issues are properly addressed.)  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

